 SQUIRREL BRAND CO., INC.179SQUIRREL BRAND CO., INC.andLOCAL 348, BAKERY AND CONFECTIONERYWORKERS INTERNATIONAL UNION OF AMERICA,A. F. L.SQUIRREL BRANDCO.', INC.andLOCAL348, BAKERY AND CONFECTIONERYWORKERS INTERNATIONAL UNION OF AMERICA, A. F. L.Cases Nos.1-CA-824 and1-RC-1879.September14,1951Decision and OrderOn May 22, 1951, Trial Examiner C. W. Whittemore issued his In-termediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it be ordered to cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. It was further recommendedthat the Board set aside the election which was held on November 28,1950.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications :1.The Trial Examiner found, and we agree, that the Respondentinterfered with, restrained, and coerced its employees in violation ofSection 8 (a) (1) of the Act. In reaching this conclusion, we relyon the following conduct, which occurred, after the Union's organi-zational campaign began and before the election was held : (1) Grant-ing a wage increase on November 3, 1950,2 days after the union organi-zational campaign began; 2 (2) illegal surveillance of union meetings,by Superintendent Guptill on the 3rq or 4th of November 1950, and byPresident Gerrish on the 10th or 11th of November 1950; 3 (3) Guptill'scoercive statement to Mary Burbul, one of the employees, on November27, 1950, the day before the election, that if she voted "for the Com-pany" she would retain her seniority, but would "get laid off" if shevoted for the Union ; (4) and the inducement to vote against the Unionimplicit in the announcement by Gerrish, for the first time, also on1Pursuantto the provisions of Section 3 (b) of the Act, the Boardhas delegated itspowers in connectionwith thiscase to a three-member panel[Members Houston, Reynolds,and Styles].sContinentalNut Company, Inc.,91 NLRB 1058;Intertown Corporation,90 NLRB 1145;Hudson Hosiery Company, 72NLRB 1434.3 SeeSalant&Salant,Inc.,92 NLRB 343.96 NLRB No. 27. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 27, 1950, that the Respondent had provided- for employeesand their families "a free bed at the Mount Auburn Hospital;"2.Like the Trial Examiner, we find that the discharges of employ-ees Barbara M. Shallow and Barbara F. Annino on November 3, 1950,and'employees Mary E. Compton, Helen'S. Jones, Theresa McCusker,and Marie H. (Vokey) ' Keith ' on November 6, 1950, were discrimina-tory and in violation of Section 8 (a) (3) and 8 (a) (1) of the Act.43.The Trial Examiner found, and we agree, that on or about No-vember 4, 1950, and) at' all. times, thereafter, the' Respondent has re-fused to bargain collectively with the Union, in violation of Section8 (a) (5) of the Act.As indicated above, the-union organizational campaign, began, onthe-morning of November 1, 1950. Shortly after noon of that daythe union representatives requested; recognition of President Gerrislibut were refused:The Union - thereupon, on, the same day, file'd' apetition for, an election in Case' No: 1-RC-1879:On' Nove nbe3'' 411950, having obtained 42 authorization cards-a majority of the eniployees in the appropriate unit-the uliion'representatives again re-quested recognition, and againa were rebuffed by the, Respondent:5The parties executed a consent election agreement' on November'16;1950.The election, whicli ' was held on' November" 28, 1950, was' lostby the Union.It is clear from the record that, immediately upon the inceptionsof the Union's organizing campaign, the Respondent embarked- on -a'campaign of unfair' labor''practices, which included surveillance, aunilateral wage increase, .threats of) reprisal, promise of b'eneffts; anddiscriminatory discharges.Moreover, - on November 3, PresidentGerrish told the union organizer-- that "I'll' never give your Union'recognition."Under' these circumstances, and-on the 'basis of=the' entire record, -weare convinced that'the Respondent-did not withhold recognition of theUnion on November 4, 1950, because ofI a good faith doubt' of=theUnion's majority.We find, on ' the contrary, that the Respondent'srefusal to recognize 'the'Union"on November 4i-1950, and thereafter,d In addition to the basis upon which the Trial Examiner predicates knowledge by man-agement of union adherence of the dischargees,we take into consideration the acts of sur-veillance on the part of the Respondent and the relatively small size'of the plant.SeePortage-Manley Sand Company,95 NLRB No. 91.In discussing the discharge of the girls who had been seen openly associating with UnionOrganizer Iannuzzi,the Trial Examiner'inadvertently attributed to Geriish a' remarkcharacterizing Ianhuzzi'as a' "bum" and advising' him to go to work' According to therecord the remark in question was made by Guptill on November 4, 1950, when'Iannuzzioffered Guptill a union circular.GAlthoughGerrish fixed the date of this refusalas'November6, 1950, he' referred to'itas, "Saturday,November 6th." Saturday wasNoventber'4th.-Moreover,'as found by theTrial Examiner,the other evidence clearly established the date as November 4,'-1950. SQUIRREL BRAND Co., INC.181Union's majority, and by a rejection of the collective bargainingprinciple s4.The Respondent contends that by proceeding with the election onNovember 28, 1950, with knowledge of the Respondent's interferencewith the election, the Union waived its right to have the election setaside.We find no merit in this contention.Apart from the factthat the waiver doctrine has no application to a situation such as in theinstant case where the coercive conduct continued up to the eve ofthe election, we find that no genuine question concerning representa-tion existed at any time by reason of the Respondent's bad faith inrefusing to recognize the Union.7We therefore regard the electionas a nullity and shall set it aside.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Squirrel Brand Co. Inc.,Cambridge, Massachusetts, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Local 348, Bakery and Confec-tioneryWorkers International Union of America, A. F. L., or in anyother labor organization of its employees, by discriminatorily dis-charging or refusing to reinstate any of them, or by discriminatingin any other manner in regard to their hire or tenure of employment,or any term or condition of employment, because of their membershipin, or activity on behalf of, any such labor organization.(b)Refusing, upon request, to bargain collectively with Local 348,Bakery and Confectionery Workers International Union of America,A. F. L., as the exclusive representative of all its employees in theappropriate unit with respect to rates of pay, wages, hours of em-ployment, or other conditions of employment.(c)By surveillance, threats of economic reprisal, promises of bene-fit, or in any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Local 348, Bakery andConfectionery Workers International Union of America, A. F. L., or'Howell Chevrolet Company,95NLRB410;Joy Silk Mills v. N. L.R. B.,185 F. 2d732 (C. A. D. C.).IM. H. Davidson Company,94 NLRB 142;Howell Chevrolet Company, supra.AlthoughMember Reynoldsagrees that the Union has not waived its right to have the election setaside, in reaching this conclusion he does not rely upon the reasoning of theDavidsonandHowellcases in which he did not participate.Rather, he believes that the coercive actsof Gerrish and Guptill on November 27, 1950, the day before the election,occurred tooclose to the election to warrantapplication of the waiverdoctrine.Cf.Denton Sleeping'Garment Mills,Inc.,93 NLRB 329; andMember Murdock'sdissenting'opinion in theDavidson case to the extent it explicatesthe waiverdoctrine.974176-52-vol 96-13 182DECISIONSOF NATIONALLABOR RELATIONS BOARDany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Barbara M. Shallow, Barbara F. Annino, Mary E.Compton, Helen S. Jones, Theresa McCusker, and Marie H. (Vokey)Keith immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges.(b)Make whole the above-named individuals, and each of them,for any loss of pay they may have suffered by reason of the Re-spondent's discrimination against them, in the manner prescribedin the section of the Intermediate Report entitled "The remedy."(c)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay due and the rightof reinstatement under the terms of this order.(d)Upon request, bargain collectively with Local 348, Bakery andConfectioneryWorkers International Union of America, A. F. L.,as the exclusive representative of all its employees in the appropriateunit as found in the Intermediate Report, and embody any under-standing reached in a signed agreement.(e)Post at its plant in Cambridge, Massachusetts, copies of thenotice attached hereto and marked "Appendix A." 8 Copies of suchnotice, to be furnished by the Regional Director for the First Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are,not altered, defaced,or covered by any other material.(f)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the election in Case No. 1-RC-1879' beset aside, and that the petition therein be, and it hereby is, dismissed.s In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice, before the words,"A Decision and Order,"the word"A Decree of the United States Court of Appeals Enforcing." SQUIRREL BRAND CO., INC.183Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT by means of surveillance, threats of reprisal,promises of benefit, or in any manner, interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist LocAL348,BAKERY AND CONFECTIONERY WORKERS INTERNATIONALUNION OF AMERICA, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized by Section 8 (a) (3) of the Act.WE WILL NOT discourage membership in LOCAL 348, BAKERYAND CONFECTIONERY WORKERS INTERNATIONAL UNION OF AMERICA,A. F. L., or in any other labor organization, by discriminatorilydischarging any of our employees, or by discriminating in anyother manner in regard to their hire or tenure of employmentor any terms or conditions of employment.WE WILL offer to the employees listed below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights orprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Barbara M. ShallowHelen S. JonesBarbara F. AnninoTheresa McCuskerMary E. ComptonMarie H. (Vokey) KeithWE WILL bargain collectively, upon request, with the above-named union as the exclusive representative of all employees inthe bargaining unit described below with respect to rates of pay,wages, hours of work, or other terms and conditions of employ-ment, and, if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is :All production employees, including the shipping room andtruck drivers, but excluding office and clerical employees,maintenance employees, professional employees, guards,watchmen, and all supervisors as defined in the Act.All our employees are free to become, or refrain from becoming,members of the above-named union or any other labor organization 184DECISIONS' OF NATIONAL LABOR RELATIONS BOARDexcept to the extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of member-ship in or activity on behalf of any labor organization.SQUIRRELBRANDCO., INC.,Employer.Dated ---------------------By -----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon objections duly filed by Local 348, Bakery and Confectionery WorkersInternational Union of America, A. F. L., herein called the Union, to an election'held in Case No. 1-RC-1879, and upon charges duly filed by the Union in CaseNo. 1-CA-824, the General Counsel of the National Labor Relations Board,herein respectively called General Counsel and the Board, by the Regional Di-rector for the First Region (Boston, Massachusetts), issued a complaint datedApril 6, 1951, against Squirrel Brand Co., Inc., Cambridge, Massachusetts, hereincalled the Respondent, alleging that the Respondent had engaged in and was.engaging in unfair labor practices within the meaning of Section 8 (a) (1)(3) and (5) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act.Copies of the complaint, charges,and notice of hearing on the consolidated cases were duly served upon theRespondent and the Union.With respect to unfair labor practices the complaint alleges,in substance, thatthe-Respondent: (1) Since on or about November 1, 1950, and by various officersand agents, engaged in acts of surveillance, interrogated employees concerningtheir union activities, threatened and administered economic reprisals, unilater-ally granted a wage increase, offered financial inducements to employees to voteagainst the Union, and warned employees to refrain from activities on behalfof the Union; (2) discriminatorily and to discourage union membership dis-charged six named employees ;1 (3) on or about November 4,1950, and since then,has refused to bargain collectively with the Union as the exclusive bargainingagent of all employees in an appropriate unit ; and by these acts has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedby the Act.The Union's objections to the election, held on November 28, 1950,included allegations of misconduct also included in the complaint.On April 17, 1951, the Respondent filed its answer, in which it denied havingengaged in the alleged unfair labor practices and affirmatively alleged that thesix employees had been discharged for cause.Pursuant to notice, a hearing was held in Boston, Massachusetts, on April 23,24, 25, and 26, 1951, before the undersigned Trial Examiner, duly designatedby the Chief Trial Examiner. The General Counsel and the Respondent wererepresented by counsel, participated in the hearing, and were afforded full1 Barbara M. Shallow and Barbara F. Annino on November 3, and on November 6 MaryE. Compton,Helen S.Jones, Theresa McCusker,and Marie H. (Vokey)Keith. SQUIRREL BRANDCO.,INC.185opportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.The parties waived oral argument atthe close of the hearing; briefs have been received from General Counsel andthe Respondent.Upon the entire record in the case, and from his observation of the wit-nesses, the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSquirrel Brand Co., Inc., is a Massachusetts corporation engaged in the manu-facture of salted peanuts, other peanut products, and candy.The principal rawmaterials used by the Respondent in its business include peanuts, sugar, cornsyrup, and nuts.The annual expenditure of the Respondent for its raw ma-terials exceeds $100,000, more than 90 percent of which is purchased outsidethe Commonwealth of Massachusetts.Annual sales of the Respondent exceed$100,000; more than 80 percent of such sales is shipped to customers outside theCommonwealth of Massachusetts.The Respondent does not contest General Counsel's position that it is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 348, Bakery and Confectionery Workers International Union of America,A. F. L., is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. The settingand issuesOrganization began on November 1, 1950, among the Respondent's approxi-mately 70 employees.Early that day more than 30 employees signed cardsauthorizing the Union to represent them in collective bargaining.Shortly afternoon 2 union officials, Marino Matarazzo and S. T. Iannuzzi, went to the officeof Hollis G. Gerrish, president of the Respondent, and informed him that theUnion represented the "people in the shop."After Gerrish told them that he had"stockholders to consult," the 2 union representatives went to the RegionalOffice and filed a representation petition.According to Gerrish's own testimony,he was visited by the 2 union representatives again on November 6, was askedto recognize the Union, and was offered the signed cards as proof of majority.He declined, however, and insisted that an election be held.Beginning almost immediately after Gerrish was informed of the Union'sclaim on November 1 there began at the plant a series of events which GeneralCounsel claims were designed to discourage union membership and activity.These events include the discharge of six girls, surveillance of union meetings,a sudden general increase in pay, and many remarks by the superintendentwhich are alleged as either coercive or promises of benefit.By consent agreement an election was held on November 28. The Unionlost the election.Thereafter charges and objections to the election were filed.B. The discharges; interference, restraint, and coercion1.The wage increaseOn November 3, 1950, 2 days after union organization began, employees gen-eraly found in their pay envelopes a wage increase of 5 cents per hour.No an. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDnouncement of the increase was made before its receipt by the employees. ItisGeneral Counsel's contention that the increase was given by Gerrish in aneffort to undermine the organizational efforts.Gerrish, on the other hand, claimed as a witness that decision to grant theincrease was made "around the middle of October," that,it was put into effecton October 23 for the pay period ending October 28, and that the purpose wasto "off-set the increased withholding taxes."He also added that "we were inthe fall of 1950 momentarily expecting a wage freeze and we were trying to an-ticipate that problem."The Trial Examiner is unable to credit Gerrish on theissue of the wage increase.No company records were produced to establishwhen the decision actually was made.Gerrish's testimony generally, as amplyshown by the record, was confused, garrulous, and often evasive.Furthermore,lie claimed as a witness that he and his "associates" conferred and decided togrant the increase.Later in his testimony, he admitted that in December, 1950,he had told a field examiner of the Board that the increase was decided uponby him "without consultation with other members of management, on thebasis of an anticipated war emergency wage freeze."Nor was Gerrish recalledto dispute the testimony of another field examiner that on January 15, 1951,Gerrish had told him that decision was made during the week of the payday inNovember.As explanation for not making an announcement of the increasebefore payday, Gerrish said that it was "not the custom," because "some get itand some don't."This explanation collides with the contrary facts of a generalwage increase, and deprives itself of merit.The more credible testimony ofemployee Edna McCarthy, who has worked for the Respondent for 12 years,is to the effect that on all previous occasions when her pay was raised advance,announcement was made. The Trial Examiner is persuaded by the preponder-ance of credible evidence, and the inherent probabilities stemming from theRespondent's hostility toward the Union, more fully described in sections below,that Gerrish did not decide to make the general wage increase until aware ofthe union organization,and that it was given for the purpose of inducing em-ployees to cease activities on its behalf-22.Surveillance of union meetingsOn the morning of either November 3 or 4, OrganizerIannuzzi passed outleaflets at the plant gate announcing a meeting to be held that evening at theunion office.Before the meeting some 8 or 10 girls stopped in a drug store nearthe union headquarters.When they came out Superintendent Ray Guptill wasstanding in front of a nearby theatre, facing them.They crossed the street to11the union office.Guptill apparently followed, and stood near the entrance to theoffice, watching the girls enter.On November10 or 11a meeting of employeeswas held at another hall. On this occasion, while employees were gathering,Gerrish slowly drove back and forth three or four times. There is no disputethat either Guptill or Gerrish were at the points on the occasions established bycredible testimony of employees and union officials.Gerrish said, "I might verywell have been on Austin Street on that night," gave no specific reason for hishaving been there then, but in general explained that sometimes he drove alongthat street on the way to the post office or to the YMCA. He merely testified2 Factors of this situation,described below,include Gerrish's announcement to employees,the day before the election,that "At the time the last increase was given you, I decided tomake certain other changes that I have been unable to do since this agitation for a unionstarted, because it might be construed that I was attempting to prevent the formation ofthe union,"and that "Once a union sets certain minimum rates, these become your maxi-mum rate. Left to ourselves without, the intervention of a third party, we can run thiscompany for the advantage of all of us." SQUIRREL BRAND CO., INC.187that he had no recollection of driving "in the manner described by Mr. Matarazzoand Mr. Iannuzzi" and the record without direct refutation of the former'stestimony that Gerrish was "looking directly at the hall and me standing infront of it" while employees were there.Although Guptill was at the hearing,he was not called as a witness.General Counsel and counsel for the Respondentstipulated that if Guptill were called he would deny having "spied" on theemployees but would admit having been at the spot "on two or three occasionsin the fall of 1950 ... for the purpose of meeting Mrs. Guptill."The explana-tions of both Gerrish and Guptill fail of persuasive merit, in view of other anti-union conduct by the same officials, described below. It is reasonably inferred,and the Trial Examiner finds, that both Gerrish and Guptill engaged in sur-veillance of union meetings, thereby interfering with, restraining, and coercingemployees in the exercise of rights guaranteed by the Act.3.The dischargesThe Respondent asserts that the discharges of the six employees on November3 and 6 were in effect a unit reduction in force, necessitated by lack of work.The discharges will therefore be treated as a group in this section.As to the claim of General Counsel that all were discharged to discourageunion activities, it appears that none of the six girls was either more or lessactive than others on behalf of the Union. In fact, there appears to have beenno particular employee leader except, perhaps, one truck driver not involved inthese proceedings.Credible and uncontroverted testimony of employees, how-ever, establishes that all six girls, during the week organization began and there-after until discharged, gathered at lunch hour with Organizer Iannuzzi on the 'office steps, where they were in full view of Superintendent Guptill, who could anddid watch them from the office window. Each of the six girls signed a Lard au-thorizing the Union to represent her in collective bargaining, on November 1. It isfound that management knew of their union adherence.Gerrish testified at considerable and confused length as to the discharges.Hedeclared that he told a union official, a few days after the discharges, that theyhad been caused by "lack of work."He said that on November 15, at a con-ference in the Regional Office, he told the same union official that the dischargeswere caused by "the lack of materials and that we had to discontinue makingthe product."On this occasion, Gerrish said, he also told the union official thatMcCusker had been selected for discharge because "on several occasions shortweight and over-weight-especially over-weight packages had been traced" toher, but that she had been told her discharge was due to lack of work in orderthat she might more easily obtain another job.As a witness, Gerrish testifiedat first that he decided to let six girls go because about November 2 it appearedthat the Company was not going to receive a shipment of cellophane bags, pre-viously ordered for delivery on November 1.The bags were for the packing ofpeanut butter kisses."If we did not get the cellophane we could not manufacturepeanut butter kisses," he said.He stated that he and Guptill decided whichindividuals to discharge.' He added that it was "obvious we were not going toget the bags."As to the specific individuals, and why they were selected, he said that Shal-low had worked only 12 days, Annino 28 days, Keith (Vokey) and Jones 6 days,Compton 36 days, and McCusker 8 months. Later in his testimony he declaredthat all of these six girls were "packing peanut butter kisses, and there was noother job that we had, that they could have been put on."Casting significant light upon Gerrish's credibility as to the reasons for thedischarges is his direct answer to a question by his counsel as to whether or not 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe knew whether or not these six employees were members of the Union : "I hadno way of knowing Mr. Matarazzo wouldn't show me any of the cards." Laterin his testimony he admitted that Matarazzo offered him the cards for inspectionprovided he wouldagreeto recognize the Union if inspection convinced him of amajority, but that he refused the offer.More credible testimony establishes that Gerrish misstated factsin claimingthat all six were "packing peanut butter kisses" when he decided to dischargethem, which he asserts was about November 2.McCusker's testimonyis unre-futed that her job, until a few hours before her discharge, had been "operatinga peanut machine, filling jars," and that not until the late morning of her layoffwas she shifted to "filling kisses."Until the day of her discharge, November 3,Barbara Shallow had been working with employee French, on a "shaker packmachine," which filled bag with "penny 'peanuts"-not peanut butterkisses.French was not discharged.Furthermore, French's testimony is not crediblyrefuted that she observed peanut butter kisses to be packed, in her department,with the single exception of 1 week beginning about the middle of November,until after Christmas, when she left her employment.Gerrish himself admitted that from 30 to 50 dozen bags of peanut butterkisses were packed on November 7,afterthe discharges, and thatsome600 bagswerepacked 2 or3 weeks later.Testimony of the supplier of the cellophane bags in question establishes thatthe Respondent's previous order for the same type bags was not delivered until2 weeks after the date called for in the order. Delayed deliveries appear to havebeen not unusual, and there is no evidence that theretofore the Respondent haddischarged employees because bags were unavailable.The Trial Examiner is unable to find merit in Gerrish's claim that a reductionin force was necessitated by lack of bags.Credible evidence and his own admis-sions establishthat packing of peanut butter kisses in bags continued after thelayoffs, and before the delivery was finally made of the order previously placed fordelivery on November 18Nor was any reasonable explanation offered as to why,if shortage existed, McCusker was transferred from her regular job to "fillingkisses" on the day of her layoff.No records were submitted to show the actualinventory of bags.And the record of employment as well as Garrish's testimonyclearly establishes that from November to Christmas at the Respondent's plant isnormally a peakseason.Credible evidence establishes that shifting girls from job to job was customaryand frequent.From Gerrish's own records it is established that overtime work,on Saturdays, more than quadrupled from September 30, when 5 girls worked, toNovember 18, when 21 were called in for extra work.The Trial Examiner is of the opinion that in the last-hour transfer of McCuskeris revealed a reasonable inference that some pretext was sought by Gerrish fordismissing a number of girls who had been seen openly associating with the unionorganizer whom, it is undenied, he had called a bum and advised to "go to work."As to McCusker, his claim that she was chosen because of having misweighedproducts in the past fails to withstand scrutiny.As to this employee specifically, the Respondent's answercontends that shewas dismissed "for conduct which merited such discipline."The only "conduct"cited by Gerrish or any other supervisor dealt with alleged mistakes in weighingproducts.On direct examination he said "we had had numerous cases of her8 Also tending to discredit Gerrish's claim of necessity is his own testimony to the effect,that "just prior to November 1st" he had called the supplier of bags and had beencounselledto "be patient . . .Itwas just a question of a short time ; and so we werewaiting for them." SQUIRREL BRAND CO.,INC.189lack of interest in the work,"and declared she had put up short-weight jars ofnuts.He said that"we spoke to her, and ahother time found the same thinghappening on boxes of peanut brittle."On cross-examination he said that herwork was all right until sometime during the fall; "specially in October."Histestimony as to specific occasions was vague,and he finally admitted that "Whenshe was called on it, she no longer was slack ; she went on and weighed it right."Finally, Gerrish answered in the affirmative when asked by General Counsel : "Itis fair to say, isn't it,Mr. Gerrish,that for a period of probably weeks before thisgirlwas discharged by you, her work was satisfactory?"Thus Gerrish com-pletely negated his previous claim as to a reason for dismissing McCusker.The Trial Examiner is convinced,and finds, that the temporary shortage ofbags and,in the case of McCusker a fault admittedly remedied,were but pretexts,and that the real motive for the discharges was to discourage union activities,and were discriminatory.By thus discriminating against certain employees theRespondent interfered with, restrained,and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act.4.Other acts of restraint and coercionThe testimony of employee Mary Puczito is not credibly contradicted,'and theTrial Examiner finds, that within a week or two after organization beganGuptill asked why the girls were "against the firm" and told her to go amongthe employees and tell them that he would get for them everything the Unioncould.On November 27, the day before the election,Guptill told the elevatorman and a candy maker that employees who voted against the Union would geta raise.On the same day Guptill told employee Mary Burbul that if she voted"for the Company" she would retain her seniority,but would"get laid off" ifshe voted for the Union.Shortly before the election Guptill told an assemblageof employees that they would "be better off if" they did their own talking anddid not have the Union do it for them.The day before the election Gerrish read a prepared speech to the assembledemployees.In it he said,in part :Do you realize that as a member of a union you will be paid accordingto the average,not according to your ability to produce.Average rates areset in the industry for average jobs.These become your rates of pay. Ifyou are dissatisfied,you have to deal with the union.If you are a memberof a union,you cannot walk up to me and say, "How about it? Don't youthink I am worth more?"You can't do this.You must wait until theunion acts.During this speech,for the first time he announced that the Company had pro-vided for employees"a Free Bed at the Mount Auburn Hospital"The Trial Examiner is convinced and finds that the above-noted remarks ofGuptill and Gerrish,particularly since made at a time when the Union was, asfound below,the legal bargaining representative of all employees in an appro-priate unit,coercive and not privileged.Gerrish's statement that employeescould not come to him is contrary to rights guaranteed specifically in Section9 (a) of the Act.His announcement of the "free bed," admittedly before then4As noted above,Guptill was not called as a witness. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot made known to employees generally, by clear implicationwas an inducementto vote against the Union!5.The refusal to bargainThe complaint alleges, the Respondent does not contest and agreed at theconsent election in November 1950, and the Trial Examiner concludes and findsthat a unit of the Respondent's employees appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act consists ofthe following:All production employees at its Cambridge plant, including the shipping roomand truck drivers, but excluding office and clerical employees, maintenance em-ployees, professional employees, guards, watchmen, and all supervisors as definedin the ActAt the hearing there was introduced into evidence a list of female employeeson the payroll as of November 4, 1950, in the above unit, numbering 39.° Alsoat the hearing Gerrish read into the record the names of 317 male employees like-wise in said unit.Thus the total of all employees in the appropriate unit onNovember 4, 1950, was 70.During the hearing counsel for the Respondent conceded the genuineness ofsignatures and dates appearing on union authorization cards totaling 46.Ofthis total 42 bear dates of November 4 or earlier. The testimony of a union officialis unrefuted that no revocations of such authorization cards have been received.The Trial Examiner therefore concludes and finds that: (1) On November 4,1950, a majority of the employees in the appropriate unit had designated theUnion as their representative for the purposes of collective bargaining; and (2)on that date and at all times since then the Union was and has been the ex-clusive bargaining representative of all employees in the appropriate unit.The Respondent's answer admits that on or about November 4 it refused andsince then has continued to refuse to bargain collectively with the Union.As awitness, Gerrish admitted that on November 6 he refused to agree to bargainwith the Union even if inspection by him of the authorization cards provedmajority representation.It is undisputed that on November 3 Gerrish toldlannuzzi, official of the Union, that "I'll never give your Union recognition."The Trial Examiner concludes and finds that on or about November 4, 1950,and at all times thereafter, the Respondent has refused to bargain collectivelywith the Union as the exclusive representative of all employees in the appropriateunit.This conclusion is based not only upon the factors set forth in the para-graph immediately above, but also upon the Respondent's entire course of con-duct designed to discourage union activity, as described in the preceding sections6 The Trial Examiner finds the evidence insufficient to support the allegation of thecomplaint that the Respondent "paid certain of its employees sums of money for votingagainst the Union."The only direct evidence that extra money was actuallyseen in apay envelope is in the testimony of employee Burbul, who said that on the payday followingthe election she saw some "loose bills" in a white envelope received by employee Loles.Burbul also said, however, that "she cover up quick so it don't show," and Loles deniedreceiving any extra money.Office Manager Sprague testified that some six or eightemployees received their regular pay in white envelopes on the payday in question, becausethe supply of regular smaller envelopes was exhausted.While some suspicion is attachedto the coincidence, the Trial Examiner is unable, from a preponderance of credible evi-dence, to find that any employee actually received money for voting against the Union.6Excluded is Floorlady Katherine O'Brien whose duties, as described by herself andnumerous employees, are clearly supervisory.7Included is Michael Nicoloro, claimed by General Counsel to be a supervisor.Credibleevidence, however, establishes that his duties as a candy maker fall short of establishinghim a supervisor within the meaning of the Act. SQUIRREL BRAND CO., INC.191of this Report, including the discriminatory discharges, the increase in wages,and the acts of interference, restraint, and coercion.Under circumstances hererevealed, the Respondent may not with merit maintain that it was privileged toinsist upon and rely upon the outcome of an election, since it is plain that it usedthe interim period for the purpose of discouraging union activity.By thus re-fusing to bargain, the Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act.It is further concluded and found that the Respondent's conduct, above de-scribed, constituted interference and restraint of employees in the exercise oftheir rights to engage in the Board election of November 28,1950.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce inthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefrom andtake certain affirmative action which will effectuate the policies of the Act. Itwill further be recommended that the election among the Respondent's employeesheld on November 28, 1950, be set aside.It has been found that the Respondent discriminatorily discharged Barbara M.Shallow and Barbara F. Annino, on November 3 and Mary E. Compton, Helen S.Jones, Theresa McCusker, and Marie H. (Vokey) Keith, on November 6, 1950.The Trial Examiner will recommend that the Respondent offer to themimmediate and full reinstatement to their former or substantially equiva-lent positions 8 and make them whole for any loss of pay they may have sufferedas a result of the discrimination against them by payment to each of them of asum of money equal to that which she would have earned as wages from the dateof the discrimination to the date of the offer of reinstatement.Loss of pay willbe computed on the basis of each separate calendar quarter or portion thereofduring the period from November 1950 to the date of a proper offer of rein-statement.The quarterly periods, herein called quarters, shall begin with thefirst day of January, April, July, and October.Loss of pay shall be determinedby deducting from a sum equal to that which each would normally have earnedfor each quarter or portion thereof, her net earnings,' if any, in other employmentduring that period.Earnings in one particular quarter shall have no effect uponthe back-pay liability for any other quarter.10 In accordance with theWoolworthdecision, it will be recommended that the Respondent, upon reasonable request,make available to the Board and its agents all records pertinent to an analysisof the amount due as back pay.It has been found that the Respondent has refused to bargain collectively withthe Union. It will therefore be recommended that the Respondent cease anddesist therefrom, and also that upon request it bargain collectively with theUnion with respect to wages, hours, and other terms and conditions of employ-8The Chase National Bank of the City of New York, San Juan, Puerto Rico,Branch,65NLRB 827.°Crossett Lumber Company, 8NLRB 440.'IF.W. Woolworth Company,90 NLRB 289. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent, and, if understanding is reached,embody such understanding in a signedagreement.The unfair labor practices found reveal on the part of the Respondent such afundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated.Thepreventive purposes of the Act may be frustrated unless the Respondent is re-quired to take some affirmative action to dispel the threat. It will be recom-mended, therefore,that the Respondent cease and desist from in any mannerinterfering with, restraining,or coercing its employees in the exercise of rightsguaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the Trial Examiner makes the following :CONCLUSIONS OF LAW1.Local 348, Bakery and Confectionery Workers International Union ofAmerica, A. F. L., is a labor organization within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employment ofBarbara M. Shallow, Barbara F. Annino, Mary E. Compton, Helen S. Jones,Theresa McCusker, and Marie H. (Vokey) Keith, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.All production employees at the Respondent's Cambridge plant, includingthe shipping room and truck drivers, but excluding office and clerical employees,maintenance employees, professional employees, guards, watchmen, and allsupervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.4.Local 348, Bakery and Confectionery Workers International Union ofAmerica, A. F. L., was .on November 4, 1950, and at all times since has been, theexclusive representative within the meaning of Section 9 (a) of the Act of allemployees in the aforesaid unit for the purposes of collective bargaining.5.By refusing to bargain collectively with the said Union as the exclusivebargaining representative of the employees in the appropriate unit the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]THE INDEPENDENT, INC.andST. PETERSBURG CIRCULATION DISTRIBU-TORS LOCAL, INTERNATIONAL PRINTING PRESSMEN AND ASSISTANT'SUNION OF NORTH AMERICA,AFL,PETITIONER.CaseNo. 10-RC-1240.September 14,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clarence D. Musser, hearing96 NLRB No. 23.